2.	The abstract of the disclosure is objected to because it should be directed to the invention now claimed.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, the applicant claims that the developing device includes a photosensitive member which is unclear. In the specification, the applicant describes a developing device 31 (Fig.8) which includes a developing roller 32 and although applicant states in the specification that the developing device could include a photosensitive member (par. 73), this would be unclear because what is shown and described is a typical developing device which would not use a photosensitive drum. It is noted that applicant does not describe a process cartridge which would include a photosensitive drum along with the developing device. It is suggested applicant change “photosensitive member” to  --  developing member -- (or roller). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eto (U.S. 2016/0313674).
	Eto teach an image forming apparatus 100 (Fig.1) having a developing device 20 including a developing roller 21a contacting a photosensitive drum 121, and a toner cartridge 30; the toner cartridge (see Fig.2A, 2B) having a toner opening 30P, a casing 31 for storing toner therein, a toner shutter 32, a toner lock member 32B4,32A6 movable between a lock position and a unlock position for locking/unlocking the shutter such that the when the toner cartridge is detached from the developing device the lock is in the lock position to lock the shutter (Fig.5B, par. 112).  When the toner cartridge is attached to the developing device (first position, Fig.9A, 9B), the cartridge casing will be pivoted to a second position (Fig.9B, 9C) wherein the lock will unlock the shutter and the toner opening will be opened (par.113-115).
	Regarding claim 2, the toner container includes a toner conveyance unit 33 rotatable about a first axis to convey toner to the toner opening 30P (Fig.2B, par. 89). 
	Regarding claim 3, the toner conveyance unit is a screw which includes a shaft held by a bearing 304 and a blade (Fig.2B, par. 70,89)
. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-9,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (U.S. 2016/0313674).
	Eto additionally teach claims 6-8 such that the developing device has a developing roller 21a which contacts a photosensitive drum 121. 
	Eto additionally teach claim 9 such that the developing device 20  (Fig.4A, 4B) having a housing 200 with a developer opening 204 which is covered by a developer shutter 22, a spring 208 to bias the shutter in a closed position and when the toner container is in the mounted first position, the developing shutter is closed but when the toner container is pivoted, the developing shutter is opened (par. 106-110).
	Eto additionally teach claims 12-13 such that the toner cartridge has protrusions 301,311 on either side of the cartridge and which are fitted into grooves 201L, 201R on the developing device to mount the cartridge at the first position wherein the toner cartridge casing can now be pivoted between the first and second positons (par. 113, Fig.9A).
.  

6.	Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 10-11, a developer lock member configured to lock the developer shutter  in the closed position when the toner cartridge is detached from the developing device is not anticipated or rendered obvious by the prior art of record. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852